Citation Nr: 0114199	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-22 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle exostosectomy, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease (arthritis) of the right wrist, status post 
scaphoid fracture, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for paresthesia of 
the left ulnar nerve, postoperative, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for paresthesia of 
the right ulnar nerve, postoperative, currently rated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metatarsal.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1969 to April 1971 and from December 1979 to 
January 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO), which denied increased 
evaluations for the issues on appeal.  This case was 
transferred to the Board in November 2000.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for limitation of motion of the right ankle and does not have 
ankylosis of the ankle.

2.  The veteran is receiving the maximum schedular evaluation 
for limitation of motion of the right wrist and does not have 
ankylosis of the wrist.

3.  There is no more than mild incomplete paralysis of the 
left ulnar nerve.

4.  There is moderate incomplete paralysis of the right ulnar 
nerve; there is no evidence of severe, incomplete paralysis 
of the right ulnar nerve.

5.  The veteran's residuals of a fracture of the right 5th 
metatarsal does not cause any functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right ankle exostosectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5271 (2000).

2.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5010-5215 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for paresthesia of the left ulnar nerve have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.124a, Diagnostic Code 8516 (2000).

4.  The schedular criteria for an evaluation of 30 percent 
for paresthesia of the right ulnar nerve have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.124a, 
Diagnostic Code 8516 (2000).

5.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right 5th metatarsal have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.31, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
service-connected residuals of right ankle exostosectomy, 
which is currently evaluated as 20 percent disabling; for 
service-connected arthritis of the right wrist, which is 
currently evaluated as 10 percent disabling; for service-
connected paresthesia of the left ulnar nerve, which is 
currently evaluated as 10 percent disabling; for service-
connected paresthesia of the right ulnar nerve, which is 
currently evaluated as 10 percent disabling; and for service-
connected residuals of a fracture of the right 5th 
metatarsal, which is currently rated as noncompensably 
disabling.
In the interest of clarity, the Board will first set forth 
law and regulations pertinent to increased rating claims in 
general.  Thereafter, it will set forth the factual 
background for each individual claim, provide additional 
pertinent laws and regulations, and then analyze the claim.

Pertinent law and regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

Specific schedular criteria will be reviewed in connection 
with the Board's discussion of the specific issues on appeal.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make informed 
decisions.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records and 
various VA examination reports, most recently in November 
1999, which will be discussed in detail below.   The Board is 
of course cognizant of the contentions made on behalf of the 
veteran in the January 2000 Notice of Disagreement.  In 
particular, the veteran's attorney requested that the veteran 
be scheduled for a "contemporaneous and thorough [medical] 
examination"  The attorney did not mention or discuss the 
medical examination provided to the veteran two months 
earlier, in November 1999.  No reason was given, for example, 
for the implicit assertion that a two month old medical 
examination was not "contemporaneous".  Under these 
circumstances, the Board sees no need for scheduling another 
examination.  As the Court has stated: "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits for each issue.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As a final initial matter, the Board notes in passing that 
the veteran and his representative have not requested 
consideration of an extraschedular rating for any of the 
disabilities involved in this appeal, and the RO has not 
considered extraschedular ratings on its own initiative.  The 
Board is therefore without authority to address the matter of 
extraschedular ratings, and will not do so.
See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).    

1.  Entitlement to an increased disability rating for the 
veteran's service-connected residuals of right ankle 
exostosectomy.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records reveal that the veteran 
underwent exostosectomy of the dorsal aspect of the right 
talus in October 1987.  

It was noted on VA examination in January 1990 that the 
veteran had a well-healed scar on the dorsum of the right 
foot.  Service connection for residuals of right ankle 
exostosectomy was granted by rating decision dated in 
February 1990, with a noncompensable evaluation assigned 
effective January 7, 1989, the day following service 
discharge.

VA outpatient records from March to September 1995 reveal an 
impression in March 1995 of suspected arthritis of the right 
ankle, possibly secondary to previous surgery.  

The veteran complained on VA examination in January 1996 of 
pain on weight bearing in the right hip and foot.  Clinical 
examination was normal.  The diagnosis was status post 
fracture of the right foot.  The examiner noted that the 
cause of the veteran's right hip pain could not be associated 
with service injury to his right ankle or foot.  X-rays of 
the right ankle were considered normal. 

On VA orthopedic examination in January 1998, the veteran 
complained of right ankle pain, weakness, stiffness, and 
flare-ups with prolonged standing.  It was noted that he is 
right-handed.  Physical examination of the right ankle 
revealed dorsiflexion from 0-10 degrees and plantar flexion 
to 45 degrees; range of motion against resistance appeared to 
be normal.  Sensation was intact.  The pertinent diagnosis 
was status post unknown surgical procedure of the right foot 
with normal range of motion and no significant arthritis (X-
rays were pending).  X-rays of the right ankle were normal.

On VA orthopedic examination in November 1999, the veteran 
complained of daily pain and stiffness in the right ankle 
with some decreased range of motion.  Standing or walking on 
concrete aggravated the pain.  He used Tylenol to control the 
pain.  Physical examination of the right ankle revealed no 
movement on dorsiflexion and plantar flexion from 0-28 
degrees.  The veteran had a fairly normal gait.  There were 
no vascular changes.  It was difficult for him to squat 
because of decreased range of motion.  X-rays of the right 
ankle were considered normal.  The pertinent diagnoses were 
status post exostosis of the right ankle; status post 
residuals of removal of exostosis, right ankle exostosectomy; 
and decreased range of motion of the right ankle.

A December 1999 RO rating decision increased the evaluation 
for the veteran's service-connected right ankle disability 
from noncompensable to 20 percent, effective November 2, 
1998.


Pertinent law and regulations

The service-connected disability of the veteran's right ankle 
is currently assigned a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, 
moderate limitation of motion warrants a 10 percent 
evaluation; marked limitation of motion of the ankle warrants 
a 20 percent evaluation, which is the highest schedular 
evaluation provided under Diagnostic Code 5271.  38 C.F.R. 
Part 4, Code 5271.  Normal ranges of motion of an ankle are 0 
degrees to 20 degrees dorsiflexion and 0 degrees to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Analysis

The currently assigned 20 percent evaluation is the maximum 
schedular evaluation provided under Diagnostic Code 5271.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The assignment of a particular Diagnostic Code is 
completely dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Under Diagnostic Code 5270, which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
fixed at less than 30 degrees.  In plantar flexion between 30 
and 40 degrees or dorsiflexion between 0 and 10 degrees, a 
30 percent evaluation is warranted.  In plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.  "Ankylosis 
is '[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint,' STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)."  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The competent medical evidence of record, including reports 
of three VA examinations, does not reveal ankylosis of the 
right ankle, and the veteran does not contend that his right 
ankle is ankylosed.  Diagnostic Code 5270 is therefore 
inapplicable.

Diagnostic Code 5273 provides that malunion of the os calcis 
or astragalus with marked deformity is rated at 20 percent, 
and with moderate deformity, rated at 10 percent.   
Diagnostic Code 5274 provides that an astragalectomy would 
warrant an evaluation of 20 percent.  A review of the record, 
including X-ray reports of the right ankle, demonstrates 
there is no evidence of malunion of the os calcis or 
astragalus or an astragalectomy.

For these reasons, the current 20 percent evaluation under 
Diagnostic Code 5271 provides the most appropriate criteria 
for rating the veteran's right ankle disability.

As discussed above, 38 C.F.R. §§ 4.40 and 4.45, per DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995), require the Board to 
consider functional loss due to pain, weakness, excess 
fatigability, incoordination, and pain on movement when 
demonstrating the appropriate evaluation for the veteran's 
disability.  However, since the veteran is already receiving 
the maximum disability rating available under Diagnostic Code 
5271, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston 
v. Brown, 10 Vet. App.80, 85 (1997).

2.  Entitlement to an increased disability rating for the 
veteran's service-connected arthritis of the right wrist.

Factual background

Service medical records dated in September 1982 reveal that 
the veteran required as bone graft to the right wrist in 1976 
because of pain.  A Medical Board evaluation dated in July 
1987 contains a diagnosis of arthritis of the right wrist 
(status post scaphoid fracture of the wrist), healed, with 
foreshortening.

Diagnoses on VA examination in January 1990 included status 
post fracture of the right wrist with bone graft.  Service 
connection was granted for arthritis of the right wrist, 
status post scaphoid fracture, by rating decision dated in 
February 1990, with a 10 percent evaluation assigned 
effective January 7, 1989, the day following service 
discharge.

The veteran complained on VA examination in January 1996 of 
pain at the base of the right hand.  Physical examination 
revealed dorsiflexion of 70 degrees (with normal to 90 
degrees); there was no decrease in strength.  The pertinent 
impression was normal wrist, except it cannot be dorsiflexed 
to 90 degrees.  X-rays of the right wrist were considered 
normal.
 
According to the results of a February 1997 VA MRI study of 
the veteran's right wrist, there was a triangular 
fibrocartilage tear, small distal radioulnar joint effusion, 
mild arthritis involving the distal radioulnar joint and 
radiocarpal joint, postoperative changes adjacent to the 
scaphoid, and a healed fracture of the 5th metacarpal.

On VA orthopedic examination in January 1998, the veteran 
complained of right wrist pain, weakness, stiffness, and 
flare-ups with overuse.  Physical examination of the right 
wrist did not reveal any atrophy, swelling, or deformity.  
Dorsiflexion was from 0-33 degrees and plantar flexion was 
noted to be near normal 0-75 degrees; ulnar deviation was to 
45 degrees and radial deviation was to near 20 degrees.  Some 
crepitance was noted.  Grip strength was slightly diminished; 
pinching objects was significantly weaker on the right.  The 
pertinent diagnosis was status post scaphoid fracture on the 
right with bone grafting and limited range of motion of the 
right wrist.  X-rays of the right wrist revealed a 4 mm cyst 
in the navicula.

On VA orthopedic examination in November 1999, the veteran 
complained of daily pain and stiffness in the right wrist 
with some difficulty closing his fingers from time to time 
and of flare-ups of the right wrist 2-3 times a week for 
approximately 3 hours.  Lifting, pushing, and twisting of the 
wrist aggravated the problem and precipitated flare-ups; he 
said that he did not lose range of motion but did experience 
pain.  He worked loading trucks and said that he was at risk 
of losing his job because of pain in the right wrist and 
elbow.  The veteran said that he had developed increased pain 
in his right wrist since his last rating examination.  
Physical examination of the right wrist revealed dorsiflexion 
from 0-45 degrees, palmar flexion from 0-65 degrees, radial 
deviation from 0-20 degrees, and ulnar deviation from 0-30 
degrees.  X-rays of the right wrist were the same as in 
January 1998.  The pertinent diagnoses were status post 
fracture of the scaphoid bone of the right wrist, status post 
bone graft of the scaphoid bone of the right wrist, and 
traumatic arthritis of the right wrist involving the distal 
radial ulnar joint and the radial carpal joint of the right 
wrist.

The December 1999 RO rating decision confirmed and continued 
the previously assigned 10 percent rating for the veteran's 
right wrist disability. 

Pertinent law and regulations

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).

The service-connected disability of the veteran's right wrist 
is currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Limitation of motion of the 
wrist to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation, which is the highest schedular evaluation 
provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion and 45 degrees of ulnar deviation to 20 degrees of 
radial deviation.  See 38 C.F.R. § 4.71, Plate I. 

Analysis

The currently assigned 10 percent evaluation is the maximum 
schedular evaluation provided under Diagnostic Code 5215.  
The Board has therefore given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  

In this case, the Board finds that 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, pertaining to ankylosis of the wrist, 
is obviously inapplicable because there is no medical 
evidence, including on multiple VA examinations, or even a 
suggestion that the veteran's right wrist is ankylosed.  
There are no other diagnostic codes which pertain to a wrist 
disability.  The veteran and his attorney have suggested no 
other diagnostic code.  Accordingly, the Board believes that 
the veteran is most appropriate under Diagnostic Code 5215.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Since the current 10 percent evaluation is the highest rating 
available, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration on this issue.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).


3.  Entitlement to increased disability ratings for the 
veteran's service-connected paresthesia of each ulnar nerve.

4.  Entitlement to an increased evaluation for paresthesia of 
the right ulnar nerve, postoperative, currently rated as 10 
percent disabling.

The Board will address these two issues together because of 
the similar nature of these service-connected disabilities.

Factual background

According to a September 1977 medical report, the veteran 
complained of numbness and tingling of the right ulnar nerve; 
he underwent transplantation of the right ulnar nerve.  The 
discharge impression was neuropathy of the right ulnar nerve. 

Left ulnar nerve entrapment at the elbow was noted in service 
medical records dated in September 1984.  A Medical Board 
evaluation dated in July 1987 includes a diagnosis of 
paresthesias in the distribution of the ulnar nerve from 
cubital tunnel syndrome, bilaterally, of a mild degree 
(status post bilateral cubital tunnel release).  The 
impression in July 1988 was ulnar nerve irritation, 
bilaterally, with very questionable evidence for progression.  
The condition was considered stable and unchanged in October 
1988.  

The pertinent diagnoses on VA examination in January 1990 
included status post ulnar release, bilaterally; and 
bilateral ulnar neuropathy.  Service connection was granted 
for paresthesia of the left ulnar nerve, postoperative, by 
rating decision dated in February 1990, with a noncompensable 
evaluation assigned effective January 7, 1989, the day 
following service discharge.  

June 1995 nerve conduction studies reveal a marked delay of 
conduction velocity across the right elbow.  It was noted 
that a repeat transposition might be required.
The veteran complained on VA neurological examination in 
January 1996 of numbness in the distribution of the ulnar 
nerve.  Physical examination did not reveal any paralysis, 
rigidity, or muscle wasting.  The diagnosis was claim of 
numbness in the distribution of the ulnar nerve; no 
interference with motor activity.

A February 1996 RO rating decision confirmed and continued 
the previously assigned noncompensable rating for the 
veteran's paresthesia of the left ulnar nerve right wrist 
disability and the denial of service connection for 
paresthesia of the right ulnar nerve. 

On VA orthopedic examination in January 1998, there was no 
right wrist atrophy, swelling, or deformity.  Dorsiflexion of 
the right wrist was from 0-33 degrees and plantar flexion was 
noted to be near normal 0-75 degrees; ulnar deviation was to 
45 degrees and radial deviation was to near 20 degrees.  Grip 
strength was slightly diminished; pinching objects was 
significantly weaker on the right.  The diagnoses did not 
include the ulnar nerves.

According to a February 1998 medical report from J.C.W., 
M.D., the veteran complained of loss of feeling in his hands, 
episodes where his fingers locked up, pain in his right arm 
and elbow, and difficulty holding on to small objects such as 
parts for an electronic board.  Examination revealed slightly 
decreased strength when opposing the thumb to the little 
finger, bilaterally; otherwise, strength was normal.  
Sensation was slightly decreased in the ulnar distribution, 
bilaterally, greater on the right.  The assessment was right 
epicondylitis and bilateral ulnar nerve transpositions with 
minor motor deficit and some numbness in the ulnar 
distribution bilaterally.

A June 1998 RO rating decision increased the noncompensable 
evaluation for paresthesia of the left ulnar nerve to 10 
percent effective December 10, 1997.  That rating decision 
also granted entitlement to service connection for 
paresthesia of the right ulnar nerve based on clear and 
unmistakable error in the February 1990 rating decision.  A 
noncompensable evaluation was assigned effective January 7, 
1989, and a 10 percent evaluation was assigned effective 
December 10, 1997. 

On VA orthopedic examination in November 1999, the veteran's 
complaints included daily pain and stiffness in the right 
wrist with some difficulty closing his fingers from time to 
time, constant pain over the right elbow, and decreased 
sensation over the ulnar distribution of both hands.  
Physical examination of the right upper extremity revealed 
forearm supination from 0-40 degrees and pronation from 0-65 
degrees.  Motion of the right wrist included dorsiflexion 
from 0-45 degrees, palmar flexion from 0-65 degrees, radial 
deviation from 0-20 degrees, and ulnar deviation from 0-30 
degrees.  The pertinent diagnoses were status post 
transposition of the right ulnar nerve in 1976; marked delay 
of nerve conduction over the right elbow, ulnar nerve; 
transposition of the left ulnar nerve in 1986; and 
paresthesia, ulnar distribution, both hands.

A December 1999 RO rating decision confirmed and continued 
the previously assigned 10 percent ratings for the veteran's 
service-connected paresthesia of each ulnar nerve. 

Pertinent law and regulations

With respect to paralysis of the ulnar nerve for a major 
extremity, a 10 percent rating is assigned for mild, 
incomplete paralysis; a 30 percent rating is assigned for 
moderate incomplete paralysis; a 40 percent rating is 
assigned for severe, incomplete paralysis; and a 60 percent 
rating is assigned for complete paralysis with the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminence with loss of extension of the ring 
and little fingers where the fingers cannot be spread (or 
reverse), the thumb cannot be adducted and the flexion of the 
wrist is weakened.  See 38 C.F.R. § 4.124, Diagnostic Code 
8516 (2000).  

With respect to paralysis of a minor extremity, a 10 percent 
evaluation is assigned for mild, incomplete paralysis; a 20 
percent evaluation is assigned for moderate, incomplete 
paralysis; a 30 percent evaluation is assigned for severe, 
incomplete paralysis; and a 50 percent evaluation is assigned 
for complete paralysis.
See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2000).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis. 38 C.F.R. § 4.123 (2000).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124 (2000).

Normal elbow flexion is from 0 to 145 degrees; normal motion 
of the forearm includes from 0 to 85 degrees of supination 
and from 0 to 80 degrees of pronation.  See 38 C.F.R. § 4.71, 
Plate I (2000). 


Analysis

The veteran's service-connected paresthesia of the ulnar 
nerves are each assigned a 10 percent evaluation under 
Diagnostic Code 8516 based on mild, incomplete paralysis of 
both the major extremity (the right arm) and the minor 
extremity (the left arm).  In order for a higher disability 
evaluation to be assigned under Diagnostic Code 8516, the 
evidence of record must establish, at least, moderate, 
incomplete paralysis of the ulnar nerve.  

The objective findings establish that the veteran had a minor 
motor deficit and some bilateral numbness in the ulnar 
distribution, greater on the right, when examined by Dr. 
J.C.W. in February 1998.  The veteran complained primarily of 
right elbow pain on VA examination in November 1999, at which 
time he also said that he was at risk of losing his job 
because of pain in his right elbow and wrist.  It was noted 
by the examiner that there was a marked delay of nerve 
conduction over the right elbow.  Motion of the right forearm 
in November 1999 included supination from 0-40 degrees and 
pronation from 0-65 degrees (normal motion involves 
supination to 85 degrees and pronation to 80 degrees).  

Based on these findings, the Board concludes that the medical 
evidence of record supports an increased evaluation of 30 
percent for moderate, incomplete paralysis of the right 
(major) ulnar nerve.  An evaluation greater than 30 percent 
is not warranted for the service-connected right ulnar nerve 
disability because there was no atrophy, swelling, or 
deformity of the right wrist on VA examination in January 
1998.  Additionally, there is no evidence of a "griffin claw" 
deformity, flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and the thenar 
and hypothenar eminences, loss of extension of the ring and 
little fingers, an inability to spread the fingers (or 
reverse), or an inability to adduct the thumb.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

The Board further concludes that an evaluation in excess of 
10 percent for paresthesia of the left ulnar nerve is not 
warranted because the evidence does not show more than mild, 
incomplete paralysis of the left ulnar nerve.  Dr. J.C.W. 
noted in February 1998 that decreased upper extremity 
sensation was greater on the right; Dr. J.C.W. found only a 
minor motor deficit of the left ulnar nerve; the veteran did 
not complained of left elbow disability due to pain in 
November 1999; and the marked delay in nerve conduction 
diagnosed in November 1999 was only noted to be over the 
right elbow.  Additionally, there is no evidence of a 
"griffin claw" deformity, flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences, loss of extension of 
the ring and little fingers, an inability to spread the 
fingers (or reverse), or an inability to adduct the thumb on 
the left side.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The Board additionally believes that DeLuca consideration 
apply to these issues because Diagnostic Code 8516 includes 
limited movement of the fingers and wrist.   

The veteran has had complaints of pain in the right elbow.  
The medical evidence of record, however, does not demonstrate 
any functional loss of either the right or left upper 
extremity which would to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40 and 4.45, and the veteran and his 
representative have pointed to none.  There is no evidence of 
limited motion of the fingers.   Moreover, the 30 percent 
evaluation which is now assigned to the right ulnar nerve 
disability and the 10 percent evaluation assigned to the left 
ulnar nerve disability, under Diagnostic Code 8516, 
specifically contemplate some weakness, pain and sensory 
loss.

Based on the above evidence, the Board finds that the 
evidence of record establishes that the veteran's ulnar 
symptomatology on either side does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

In summary, the Board finds that the evidence of record 
supports the assignment of a 30 percent rating for the 
service-connected right ulnar nerve paresthesia.  The appeal 
is allowed to that extent.  The Board further finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of the 
currently assigned 10 percent for paresthesia of the left 
ulnar nerve.   

5.  Entitlement to a compensable disability rating for the 
veteran's service-connected residuals of a fracture of the 
right 5th metatarsal.

Factual background

The veteran's service medical records reveal that he was seen 
in August 1985 with a two and a half month history of a right 
foot injury; the assessment was contusion v. fracture of the 
5th metatarsal of the right foot.  X-rays of the right foot 
in April 1987 showed an old but healed fracture of the base 
of the 5th metatarsal bone with good alignment and completely 
formed callus at the site of the fracture.  The diagnoses on 
a July 1987 Medical Board report included right foot pain, 
which was suspected to be secondary to an old occult fracture 
at the base of the 5th metatarsal.

The veteran's complaints on VA examination in January 1996 
included pain on weight bearing in the right foot.  Clinical 
examination was normal.  The diagnosis was status post 
fracture of the right foot.  

A February 1996 RO rating decision granted entitlement to 
service connection for residuals of a fracture of the right 
5th metatarsal and assigned a noncompensable evaluation 
effective March 9, 1995. 

On VA orthopedic examination in January 1998, the veteran 
said that he was not having any residual problem with his 
right foot.  The pertinent diagnosis was status post 5th 
metatarsal, remote, no residual.  X-rays of the right foot 
did not show any abnormality.

Although the veteran complained of right ankle disability on 
VA orthopedic examination in November 1999, he did not 
mention any right foot problem and the veteran's right foot 
was not specifically examined.  It was noted that the veteran 
had a fairly normal gait, and there were no vascular changes.  
X-rays of the right foot were considered normal.  The 
pertinent diagnosis was status post fracture of the right 5th 
metatarsal bone.

Pertinent law and regulations

When an unlisted condition is encountered, it is permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.

The veteran has been evaluated as noncompensable under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5284 for his service-
connected residuals of a fracture of the right 5th 
metatarsal.  Since this condition does not have a specific 
diagnostic code, this disorder is rated as analogous to other 
foot injuries under Diagnostic Code 5284.  

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Analysis

The veteran is currently assigned a noncompensable evaluation 
for his right foot disability under Diagnostic Code 5284.  To 
warrant a 10 percent evaluation under this code, there needs 
to be evidence of moderate impairment due to foot injury.  
However, the above evidence shows that the fracture of the 
veteran's right 5th metatarsal had healed in service and that 
there were no complaints or residual impairment when he was 
examined by VA in January 1998.  The only right lower 
extremity problem after service involves his right ankle, 
which has been addressed by the Board above, not his right 
5th metatarsal.  Consequently, since there is no evidence of 
disability of the right foot, a compensable evaluation is not 
warranted for the veteran's service-connected residuals of a 
fracture of the right 5th metatarsal.

The Board has also examined all other diagnostic codes 
pertinent to disabilities of the foot.  Acquired flatfeet, 
bilateral weak foot, acquired clawfoot, metatarsalgia, and 
hammertoe have not been demonstrated.  Consequently, 
Diagnostic Codes 5276 to 5279 are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 to 5279 (2000).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  However, as discussed above, the veteran 
had normal function of the right foot.  There is no medical 
evidence of swelling, erythema, deformity or other relevant 
disability involving the right foot.  There is no evidence 
which shows that the veteran is unable to use his right lower 
extremity due to the service-connected right foot disability.  
38 C.F.R. §§ 4.40 and 4.45 are accordingly inapplicable here.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle exostosectomy is denied.

An evaluation in excess of 10 percent for arthritis of the 
right wrist is denied.

An evaluation in excess of 10 percent for paresthesia of the 
left ulnar nerve is denied.

An evaluation of 30 percent is granted for paresthesia of the 
right ulnar nerve, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

A compensable evaluation for residuals of a fracture of the 
right 5th metatarsal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

